DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s filing on 23 August 2021.
Claims 1 – 11 are pending.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 August 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Objections
Claims 7 is objected because of the following informalities:
Regarding claim 7, lines 1 – 2, the limitation, “the combustion-powered-fastener-driving tool”, should read, “a combustion-powered-fastener-driving tool”; 
Regarding claim 7, line 4, the limitation, “comprising””, should read, “comprising:”; and
Regarding claim 7, line 12, the limitation, “part”, should read, “a part”.  
Appropriate correction is required.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to the following website:
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 11 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 – 6 and 9 – 13 of U.S. Patent No. 11,141,845 B2.  The following chart compares the applicant’s claims 1 – 11 and the claims 1 – 6 and 9 – 13 of US 11,141,845 B2 and shows that applicant’s claims 1 – 11 are anticipated by the claims 1 – 6 and 9 – 13 of US 11,141,845 B2.  Although the claims at issue are not identical, because applicant’s claims 1 – 11 are anticipated by the claims 1 – 6 and 9 – 13 of US 11,141,845 B2, they are not patentably distinct from each other.


APPLICANT’S INVENTION

  Claim 1:  A method of operating a combustion-powered-fastener-driving tool including a housing, a valve sleeve at least partially within the housing, a trigger supported by the housing, a guide housing connected to the housing and including a plurality of interior surfaces that define a guide housing bore, said method comprising: 

  responsive to the valve sleeve being in a sealed position and responsive to the trigger moving from an extended position to a retracted position, causing a retainer pin contact member to engage a retainer pin that is supported within at least a portion of the guide housing bore to move the retainer pin from a retracted position to an engaged position such that a part of the retainer pin is received by a retainer pin receiver to prevent the valve sleeve from moving from the sealed position to an unsealed position; and 

  
  responsive to the valve sleeve being in the unsealed position, preventing the trigger from moving from the extended position to the retracted position.


 Claim 2:  causing a biasing member disposed within the guide housing bore to bias the retainer pin to the retracted position.
	
 Claim 3: causing the retainer pin contact member to engage the retainer pin when the retainer pin is in the retracted position.


 Claim 4: causing the retainer pin receiver to move relative to the retainer pin from a first position in which an opening defined by the retainer pin receiver is not positioned to receive the part of the retainer pin to a second position in which the opening is positioned to receive the part of the retainer pin and back to the first position.


 Claim 5: causing the retainer pin receiver to move with the valve sleeve.

 Claim 6: the combustion-powered-fastener-driving tool includes a workpiece contact element movable relative to the housing from an extended position to a retracted position, and a linkage connecting the workpiece contact element to the valve sleeve, and which includes, responsive to movement of the workpiece contact element from the extended position to the retracted position, causing the valve sleeve to move from the unsealed position to the sealed position and the retainer pin receiver to move from the first position to the second position.

 Claim 7: A method of operating the combustion-powered-fastener-driving tool including a housing and a guide housing connected to the housing, the guide housing including a plurality of interior surfaces that define a guide housing bore, said method comprising:

 causing, in a pre-firing configuration where a trigger of the combustion-powered-fastener-driving tool is in an extended position, a valve sleeve to be in an unsealed position and a retainer pin within at least a portion of the guide housing bore and movable relative to the guide housing to be biased by a biasing member to a retracted position; and 



causing, in a firing position where the trigger of the combustion-powered-fastener-driving tool is in a retracted position, the valve sleeve to be in a sealed position, and the retainer pin to be in an engaged position such that part of the retainer pin is received by a retainer pin receiver to prevent the valve sleeve from moving from the sealed position to the unsealed position.

Claim 8: causing a retainer pin contact member to be positioned relative to the retainer pin such that the 22retainer pin contact member engages the retainer pin when the retainer pin is in the retracted position.

Claim 9: the retainer pin receiver defines an opening sized to receive the part of the retainer pin, and which includes moving the retainer pin receiver relative to the retainer pin from a first position in which the opening is not positioned to receive the part of the retainer pin to a second position in which the opening is positioned to receive the part of the retainer pin and back to the first position.

Claim 10: causing the retainer pin receiver to move with the movement of the valve sleeve.

Claim 11: a workpiece contact element movable relative to a housing of the tool from an extended position to a retracted position and back to the extended position, wherein the workpiece contact element is connected to the valve sleeve via a linkage such that movement of the workpiece contact element from the extended position to the retracted position causes the valve sleeve to move from the unsealed position to the sealed position and the retainer pin receiver to move from the first position to the second position.


US 11,141,845 B2

  “a combustion powered fastener driving tool comprising: a housing; a valve sleeve at least partially within the housing …; a trigger supported by the housing …; a guide housing connected to the housing, the guide housing including a plurality of interior surfaces that define a guide housing bore” – claim 1, col. 12, ll. 5-17


  “when the valve sleeve is in the sealed position and the trigger moves from the extended position to the retracted position, the retainer pin contact member engages the retainer pin and moves the retainer pin from the retracted position to the engaged position such that a part of the retainer pin is received by the retainer pin receiver and prevents the valve sleeve from moving from the sealed position back to the unsealed position” – claim 1, col. 12, ll. 29-36, and “a retainer pin supported within at least a portion of the guide housing bore” – claim 1, col. 12, ll. 18-19

  “when the valve sleeve is in the unsealed position the trigger cannot move from the extended position to the retracted position.” – claim 1, ll. 39-41


  “a second biasing member disposed within the guide housing bore and engaged … to bias the retainer pin to the retracted position” – claim 1, ll. 22-25

  “the retainer pin contact member is positioned relative to the retainer pin such that the retainer pin contact member engages the retainer pin when the retainer pin is in the retracted position” – claim 2

  “the retainer pin receiver defines an opening sized to receive the part of the retainer pin.” – claim 3, and “the retainer pin receiver is movable relative to the retainer pin from a first position in which the opening is not positioned to receive the part of the retainer pin to a second position in which the opening is positioned to receive the part of the retainer pin and back to the first position” – claim 4

  “… the retainer pin receiver is movable with the valve sleeve.” – claim 5

 “a workpiece contact element movable relative to the housing from an extended position to a retracted position …, wherein the workpiece contact element is connected to the valve sleeve via a linkage such that movement of the workpiece contact element from the extended position to the retracted position causes the valve sleeve to move from the unsealed position to the sealed position and the retainer pin receiver to move from the first position to the second position.” – claim 6



 “a combustion powered fastener driving tool comprising … a guide housing connected to a tool housing, the guide housing including a plurality of interior surfaces that define a guide housing bore” – claim 8, col. 13, ll. 12-14

 “in a pre-firing configuration, the valve sleeve is in the unsealed position, the trigger is in the extended position, and the retainer pin is the retracted position’ – claim 8, col. 13, ll. 28-30, and “a retainer pin supported within at least a portion of the guide housing bore and movable relative to the guide housing from a retracted position to an engaged position…; a second biasing member … to bias the retainer pin to the retracted position” – claim 8, col. 13, ll. 15-22

 “in a firing position, the valve sleeve is in the sealed position, the trigger is in the retracted position, and the retainer pin is in the engaged position such that part of the retainer pin is received by the retainer pin receiver and prevents the valve sleeve from moving from the sealed position to the unsealed position.” – claim 8, col. 13, l. 31 – col. 14, l. 3

 “the retainer pin contact member is positioned relative to the retainer pin such that the retainer pin contact member engages the retainer pin when the retainer pin is in the retracted position.” – claim 9

 “the retainer pin receiver defines an opening sized to receive the part of the retainer pin.” – claim 10, and “the retainer pin receiver is movable relative to the retainer pin from a first position in which the opening is not positioned to receive the part of the retainer pin to a second position in which the opening is positioned to receive the part of the retainer pin and back to the first position.” – claim 11

 “… the retainer pin receiver is movable with the valve sleeve.” – claim 12

 “a workpiece contact element movable relative to a housing of the tool from an extended position to a retracted position …, wherein the workpiece contact element is connected to the valve sleeve via a linkage such that movement of the workpiece contact element from the extended position to the retracted position causes the valve sleeve to move from the unsealed position to the sealed position and the retainer pin receiver to move from the first position to the second position.” – claim 13



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

[AltContent: textbox (A )]
    PNG
    media_image3.png
    207
    245
    media_image3.png
    Greyscale
[AltContent: arrow]Claims 1 and 3 – 11 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Nikolich (US 5,197,646).


Regarding claim 1, Nikolich discloses a method of operating a combustion-powered-fastener-driving tool (10, fig. 1) including a housing (12, fig. 1), a valve sleeve (60, fig. 1) at least partially within the housing (12), a trigger (120, fig. 1) supported by the housing (12), a guide housing (132, fig. 1) connected to the housing (12) and including a plurality of interior surfaces that define a guide housing bore (132) (Fig. 1 shows opposed grooves 132 embossed in opposite sides of handle 16 having at least two interior sides defining the claimed “a guide housing bore”), said method comprising: responsive to the valve sleeve (60) being in a sealed position (Col. 4, l. 59 – col. 5, l. 13; “upper position”) and responsive to the trigger (120) moving from an extended position (Col. 6, ll. 30 – 39; “outer position”) to a retracted position (Col. 6, ll. 30 – 39; “inner position”), causing a retainer pin contact member (A, annotated figs. 1, 3; The examiner deems the immediate area or flange surrounding the aperture in trigger 120 that holds end 136 as “the retainer pin contact member” wherein the trigger structure of Nikolich is the assembly of the trigger 120 and the retainer pin contact member) to engage a retainer pin (130, fig. 1; The plain meaning of the term “engages” is “if a part of a machine engages, or if you engage it, it fits into another part so that they work together” – Macmillan dictionary; in the instant case, the aperture of the retainer pin contact member fits in end 136 of retainer pin 130 and works together) that is supported within at least a portion of the guide housing bore (132) to move the retainer pin (130) from a retracted position (Col. 6, ll. 40 - 54; “backwardly pulled”) to an engaged position (Col. 6, ll. 40 - 54; “forwardly pushed”) such that a part (131, fig. 1) of the retainer pin (130) is received by a retainer pin receiver (140, fig. 1) to prevent the valve sleeve (10) from moving from the sealed position to an unsealed position (Col. 4, l. 59 – col. 5, l. 13; “lower position” or “combustion chamber opening position”) (Best seen in fig. 1; Col. 6, ll. 55 – 59 describes when valve sleeve 60 is in the combustion chamber closed position and trigger 120 is pulled inwardly, movement of trigger 120, via retainer pin contact member A, admits pawl 130 into pawl-admitting aperture 140; the Examiner deems if combustion-powered-fastener-driving tool 10 is lifted off the workpiece while pawl 130 is in pawl-admitting aperture 140, valve member 60 would attempt to move into the combustion chamber-opening position due to coiled springs 110, as described in col. 6, ll. 1 – 8, however, bight 131 of retaining pin 130 received by pawl-admitting aperture 140 would strike against cooling fins 36 of valve member 60 preventing movement of valve member 60 into the combustion chamber-opening position thus valve sleeve 60 is prevented from moving from the sealed position to the unsealed position); and responsive to the valve sleeve (60) being in the unsealed position (Col. 4, l. 59 – col. 5, l. 13; “lower position” or “combustion chamber opening position”), preventing the trigger (120) from moving from the extended position to the retracted position (Col. 6, l. 65 – col. 7, l. 4).

Regarding claim 3, Nikolich discloses the retainer pin contact member (A, annotated fig. 1) to engage the retainer pin (130) when the retainer pin (130) is in the retracted position (Col. 6, ll. 53 – 54 describes pawl 130 backwardly pulled via retainer pin contact member A when trigger 120 is pushed outwardly by spring 122).

Regarding claim 4, Nikolich discloses causing the retainer pin receiver (140, fig. 1) to move relative to the retainer pin (130) (Figs. 1 and 3 show pawl-admitting aperture 140 on sleeve portion 62 of valve sleeve 60 movable with valve sleeve 60) from a first position (best seen in fig. 3) in which an opening defined by the retainer pin receiver (140) (Col. 6, ll. 55 – 59) is not positioned to receive the part (131) of the retainer pin (130) to a second position (Best seen in fig. 1) in which the opening is positioned to receive the part (131) of the retainer pin (130) and back to the first position (Col. 4, ll. 59 – 64 describes valve member 60 moveable between the lower position or unsealed position and the upper position or sealed position wherein pawl-admitting aperture 140 is an integral feature of valve member 60 thus when valve member 60 the lower position, pawl-admitting aperture 140 is in the first position as seen in fig. 3, and when valve member 60 in the upper position, pawl-admitting aperture 140 is in the second position as seen in fig. 1. The Examiner deems the terms “moveable between” suggests valve member 60 is able to move from the lower position to the upper position and back to the lower position, thus since pawl-admitting aperture 140 is an integral feature of valve member 60, pawl-admitting aperture 140 would also be able to move from the first position to the second position and back to the lower position).

Regarding claim 5, Nikolich discloses causing the retainer pin receiver (140) to move with the valve sleeve (60) (Figs. 1 and 3 show pawl-admitting aperture 140 on sleeve portion 62 of valve sleeve 60 movable with valve sleeve 60).

Regarding claim 6, Nikolich discloses the combustion-powered-fastener-driving tool (10) includes a workpiece contact element (80, fig. 1) movable relative to the housing (12) from an extended position (Col. 5, ll. 26 – 36; “extended position”) to a retracted position (Col. 5, ll. 26 – 36; “displaced position”), and a linkage (84, fig. 1) connecting the workpiece contact element (80) to the valve sleeve (60) (Col. 5, ll. 52 – 65 describes sleeve-actuating element 84 connected to valve sleeve 60 via element 98 and arms 100), and which includes, responsive to movement of the workpiece contact element (80) from the extended position to the retracted position, causing the valve sleeve to move from the unsealed position to the sealed position (Col. 5, ll. 52 – 65 describes movement of linkage 80 from the extended position to the displaced position cause the valve sleeve to move from a combustion chamber opening position to a combustion chamber closing position) and the retainer pin receiver (140) to move from the first position (Best seen in fig. 3) to the second position (Best seen in fig. 2).

Regarding claim 7, Nikolich discloses a method of operating the combustion-powered-fastener-driving tool (10, fig. 1) including a housing (12, fig. 1) and a guide housing (132, fig. 1) connected to the housing (12), the guide housing (132) including a plurality of interior surfaces that define a guide housing bore (132) (Fig. 1 shows opposed grooves 132 embossed in opposite sides of handle 16 having at least two interior sides defining the claimed “a guide housing bore”), said method comprising: causing, in a pre-firing configuration (Best seen in fig. 3) where a trigger (120, fig. 1) of the combustion-powered-fastener-driving tool (10) is in an extended position (Col. 6, ll. 30 – 39; “outer position”), a valve sleeve (60, fig. 1) to be in an unsealed position (Col. 4, l. 59 – col. 5, l. 13; “lower position”) and a retainer pin (130, fig. 1) within at least a portion of the guide housing bore (132) and movable relative to the guide housing (132) to be biased by a biasing member (122, fig. 1) to a retracted position (Col. 6, ll. 53 – 54 describes pawl 130 backwardly pulled via retainer pin contact member A when trigger 120 is pushed outwardly by spring 122); and causing, in a firing position (Best seen in figure 1) where the trigger (120) of the combustion-powered- fastener-driving tool (10) is in a retracted position (Col. 6, ll. 30 – 39; “inner position”), the valve sleeve (60) to be in a sealed position (Col. 4, l. 59 – col. 5, l. 13; “upper position”), and the retainer pin (130) to be in an engaged position (Col. 6, ll. 40 – 54; “forwardly pushed”) such that part (131, fig. 1) of the retainer pin (130) is received by a retainer pin receiver (140, fig. 1) to prevent the valve sleeve (60) from moving from the sealed position to the unsealed position (Best seen in fig. 1; Col. 6, ll. 55 – 59 describes when valve sleeve 60 is in the combustion chamber closed position and trigger 120 is pulled inwardly, movement of trigger 120, via retainer pin contact member A, admits pawl 130 into pawl-admitting aperture 140; the Examiner deems if combustion-powered-fastener-driving tool 10 is lifted off the workpiece while pawl 130 is in pawl-admitting aperture 140, valve member 60 would attempt to move into the combustion chamber-opening position due to coiled springs 110, as described in col. 6, ll. 1 – 8, however, bight 131 of retaining pin 130 received by pawl-admitting aperture 140 would strike against cooling fins 36 of valve member 60 preventing movement of valve member 60 into the combustion chamber-opening position thus valve sleeve 60 is prevented from moving from the sealed position to the unsealed position).

Regarding claim 8, Nikolich discloses causing a retainer pin contact member (A) to be positioned relative to the retainer pin (130) such that the retainer pin contact member (A) to engage the retainer pin (130) when the retainer pin (130) is in the retracted position (Col. 6, ll. 53 – 54 describes pawl 130 backwardly pulled via retainer pin contact member A when trigger 120 is pushed outwardly by spring 122).

Regarding claim 9, Nikolich discloses the retainer pin receiver (140) defines an opening sized to receive the part (131) of the retainer pin (130) (Col. 6, ll. 55 – 59), and which includes moving the retainer pin receiver (140, fig. 1) relative to the retainer pin (130) (Figs. 1 and 3 show pawl-admitting aperture 140 on sleeve portion 62 of valve sleeve 60 movable with valve sleeve 60) from a first position (Best seen in fig. 3) in which the opening is not positioned to receive the part (131) of the retainer pin (130) to a second position (Best seen in fig. 1) in which the opening is positioned to receive the part (131) of the retainer pin (130) and back to the first position (Col. 4, ll. 59 – 64 describes valve member 60 moveable between the lower position or unsealed position and the upper position or sealed position wherein pawl-admitting aperture 140 is an integral feature of valve member 60 thus when valve member 60 the lower position, pawl-admitting aperture 140 is in the first position as seen in fig. 3, and when valve member 60 in the upper position, pawl-admitting aperture 140 is in the second position as seen in fig. 1. The Examiner deems the terms “moveable between” suggests valve member 60 is able to move from the lower position to the upper position and back to the lower position, thus since pawl-admitting aperture 140 is an integral feature of valve member 60, pawl-admitting aperture 140 would also be able to move from the first position to the second position and back to the lower position).

Regarding claim 10, Nikolich discloses causing the retainer pin receiver (140) to move with the valve sleeve (60) (Figs. 1 and 3 show pawl-admitting aperture 140 on sleeve portion 62 of valve sleeve 60 movable with valve sleeve 60).

Regarding claim 11, Nikolich discloses the combustion-powered-fastener-driving tool (10) includes a workpiece contact element (80, fig. 1) movable relative to the housing (12) from an extended position (Col. 5, ll. 26 – 36; “extended position”) to a retracted position (Col. 5, ll. 26 – 36; “displaced position”), and a linkage (84, fig. 1) connecting the workpiece contact element (80) to the valve sleeve (60) (Col. 5, ll. 52 – 65 describes sleeve-actuating element 84 connected to valve sleeve 60 via element 98 and arms 100), and which includes, responsive to movement of the workpiece contact element (80) from the extended position to the retracted position, causing the valve sleeve to move from the unsealed position to the sealed position (C11ol. 5, ll. 52 – 65 describes movement of linkage 80 from the extended position to the displaced position cause the valve sleeve to move from a combustion chamber opening position to a combustion chamber closing position) and the retainer pin receiver (140) to move from the first position (Best seen in fig. 3) to the second position (Best seen in fig. 2).

Allowable Subject Matter
Claim 2 is objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed limitation, “a biasing member disposed within the guide housing bore to bias the retainer pin to the retracted position”.  The closest prior art, Nikolich (US 5,197,646) discloses the biasing member 122 to bias the retaining pin 130 to the retracted position within the trigger assembly 120 – not within guide housing bore 132.  In Nikolich, biasing member 122 is used to bias both the trigger 120 to the extended position and the retaining pin 130 in the retraced position thus one having ordinary skill in the art would not rearrange the biasing member 122 to the guide housing bore because such a rearrangement would lose the function of biasing the trigger 120 to the extended position. Moreover, while various features of the claimed subject matter are found individually in the prior art, it is the examiner opinion that a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Lastly, there is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Therefore, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        1 August 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731